Case 6:18-cv-00862-RBD-DCI Document 185 Filed 05/28/19 Page 1 of 2 PageID 7025




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
 FEDERAL TRADE COMMISSION,

                       Plaintiff,

 v.                                                            Case No: 6:18-cv-862-Orl-37DCI

 MOBE LTD.,
 MOBEPROCESSING.COM, INC.,
 TRANSACTION MANAGEMENT USA,
 INC., MOBETRAINING.COM, INC.,
 9336-0311 QUEBEC INC., MOBE PRO
 LIMITED, MOBE INC., MOBE
 ONLINE LTD., MATT LLOYD
 PUBLISHING.COM PTY LTD.,
 MATTHEW LLOYD MCPHEE, SUSAN
 ZANGHI and INGRID WHITNEY,

                       Defendants.


                                      CORRECTED ORDER
        This cause comes before the Court for consideration without oral argument on the

 following motion:

        MOTION:        MOTION FOR LEAVE TO APPEAR PRO HAC VICE
                       (Doc. 183)

        FILED:         May 24, 2019



        THEREON it is ORDERED that the motion is GRANTED.

        The motion to appear pro hac vice of Gerald S. Sachs, Esq. (Doc. 183), is GRANTED,

 provided counsel shall register for and use the electronic filing system as adopted by the Court.

 After this Order, the Clerk will no longer send copies of docket entries by U.S. Mail to counsel in

 this case.   Counsel can register for a CM/ECF login password through the website at
Case 6:18-cv-00862-RBD-DCI Document 185 Filed 05/28/19 Page 2 of 2 PageID 7026



 www.flmd.uscourts.gov under “CM/ECF.” Counsel admitted to appear pro hac vice must take the

 tutorial offered on the website before using the system.

        Local counsel, Lansing C. Scriven, Esq., fully assumes all responsibilities set forth in Local

 Rule 2.02. In particular, the Court reminds local counsel that local counsel “will be responsible

 for the progress of the case,” including responsibility for trial in this matter if the non-resident

 attorney defaults. Local Rule 2.02(a). If local counsel is unwilling to assume all required

 responsibilities, a written designation and consent to act by another local attorney must be filed

 within ten days of the date of this order.

        DONE and ORDERED in Orlando, Florida on May 28, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                                -2-
